991 So. 2d 786 (2007)
STATE of Alabama
v.
Steven Lewis FINLEY.
CR-06-1310.
Court of Criminal Appeals of Alabama.
November 2, 2007.
Order Overruling Rehearing February 1, 2008.
Certiorari Denied March 14, 2008 Alabama Supreme Court 1070666.
*787 Troy King, atty. gen., and Beth Slate Poe, asst. atty. gen., for appellant.
Charles W. Barfoot, Montgomery, for appellee.
SHAW, Judge.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN, WISE, and WELCH, JJ., concur.
BASCHAB, P.J. dissents, with opinion.
BASCHAB, Presiding Judge, dissenting.
I respectfully dissent for the reasons set forth in my dissent in State v. Clemons, [Ms. CR-05-1950, November 2, 2007] ___ So.2d ___ (Ala.Crim.App.2007).

On Application for Rehearing
SHAW, Judge.
APPLICATION FOR REHEARING OVERRULED.
McMILLAN and WELCH, JJ., concur.
BASCHAB, P.J., dissents, adheres to original writing.
WISE, J., dissents, with opinion.
WISE, Judge, dissenting.
Although I concurred in this Court's original unpublished memorandum in this case, issued on November 2, 2007, I was deeply troubled by our holding. Upon careful consideration of the State's application for rehearing and the accompanying brief, together with Judge Baschab's dissent to the unpublished memorandum, I am persuaded that this Court's original decision was incorrect. Therefore, I must respectfully dissent from the denial of rehearing for the reasons set forth in my dissent from the denial of rehearing in State v. Clemons, [Ms. CR-05-1950, February 1, 2008] ___ So.2d ___, ___ (Ala. Crim.App.2007) (on application for rehearing) (Wise, J., dissenting).